Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-2, 4-7, 9-10 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claims 1, 6) “processing, using a machine learning module, the snapshot file to generate a plurality of machine-learned control inputs that are in addition to the portion of the control inputs for reproducing the bug; executing, using the automated game testing module, a second plurality of automated sessions while inputting the machine-learned control inputs to produce respective game state data, and respective video components, wherein the respective machine-learned control inputs, the respective game state data, and the respective video components are recorded in respective machine-generated snapshot files; and processing, using the machine learning module, the machine-generated snapshot files to identify bug-implementation conditions that are usable to identify additional control inputs that are causative of the bug, wherein the bug-implementation conditions are configured to be delivered to the client”, in combination with the remainder of the respective claims are not anticipated or made obvious over the prior art of record in the Examiner’s opinion.
Testing as a service for cloud gaming is well known in the art. For instance, Seo et al. (2020/0192788) in view of Lucas et al. (2017/0266568) teaches receiving, at a server from a client, a game application for testing for one or more bugs; executing, by an automated game testing module, a first plurality of automated sessions of the game application while implementing respective testing inputs for the first plurality of automated sessions, the respective testing inputs include control inputs, game state data, system parameters, and network parameters; detecting, by a bug reporter, an occurrence of a bug during said executing the plurality of automated game sessions; generating a snapshot file including a portion of the control inputs, the game state data, and a video component associated with the occurrence of the bug. 
However, Seo in view of Lucas is silent on “processing, using a machine learning module, the snapshot file to generate a plurality of machine-learned control inputs that are in addition to the portion of the control inputs for reproducing the bug; executing, using the automated game testing module, a second plurality of automated sessions while inputting the machine-learned control inputs to produce respective game state data, and respective video components, wherein the respective machine-learned control inputs, the respective game state data, and the respective video components are recorded in respective machine-generated snapshot files; and processing, using the machine learning module, the machine-generated snapshot files to identify bug-implementation conditions that are usable to identify additional control inputs that are causative of the bug, wherein the bug-implementation conditions are configured to be delivered to the client”.
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715